Oaria, per

Wardlaw, J.
This court is satisfied with the view taken by Judge Colcock, in the case of Green vs. McDonnell, 1 Bail. 304, of the obligation imposed by the Attachment Act, upon the garnishee to make his return, and of the discretion of the court, upon strong circumstances shewn by him, to excuse his neglect of complying, literally, with the requisitions of the Act. The circumstances shewn by the garnishee, Mace, in these cases, are strong; and after the security into which he was beguiled when he gave up the only property of the absent debtor, ever alleged to be in his hands, to subject him to the severe penalty of paying the whole debt recovered against the absent debtor, because he neglected'to make the return of nothing in his hands, would be injustice and oppression. The discretion of the circuit court, has been *75properly exercised, and this court perceiyes no reason for interference. The motions are dismissed/
Richardson, O’Neall, Evans and Butler, JJ. concurred.